            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EDWIN RAFAEL CEPEDA                     :
CABRERA,                                :
                                        :
           Petitioner,                  :
                                        :
     v.                                 :   No. 4:18-CV-473
                                        :
WARDEN CLAIR DOLL,                      :   (Judge Brann)
                                        :
           Respondent.                  :

                                    ORDER

     AND NOW, this 29th day of October 2018, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Petitioner’s habeas corpus action is DISMISSED AS MOOT.

     2.   The Clerk of Court is directed to CLOSE this case.

     3.   Based on the Court’s conclusion herein, there is no basis for the

           issuance of a certificate of appealability.


                                     BY THE COURT:


                                     s/ Matthew W. Brann
                                     Matthew W. Brann
                                     United States District Judge
